Title: Editorial Note: Madison’s Notes for Debates on the General Assessment Bill
From: Madison, James
To: 

Once the Revolution began, most Virginians accepted all fundamental breaks with the past save one—the established church. Clearly it was preservation of the old, comforting traditions of the Anglican church and not the institution of established religion per se that interested many men who ordinarily had the most advanced ideas about individual rights. Thus the maintenance of even the most tenuous ties to the old formal religious past became a highly controversial matter. To men whose bent was to seek out the superficial as an answer for the complex, it was easy to assume that broken bonds with the Anglican church explained the noticeable “decline in morals during the war” (Meade, Patrick Henry, II, 275–78). The tide in Virginia after the peace treaty was ratified ran in a conservative direction, with religious affairs the most evident symbol of the gap between contending philosophies, and with Patrick Henry ready to champion a state-church tie. Circumstances placed JM foremost among those against a religious subsidy from the state. The tocsin had been sounded at the May 1784 session of the General Assembly, when there had been a two-pronged effort to cling to the prewar condition vis-à-vis Anglicanism. A bill was brought forward by the conservatives for incorporating the Protestant Episcopal church, which would have given the old Anglican vestries legal title to the church buildings, parish houses, and other property. Another measure, traveling under the euphemistic name of a General Assessment bill, “would simply place Virginia in the path then followed by the three New England States least liberal in religion” (Nevins, American States during and after the Revolution, p. 338). JM went to Richmond in the spring of 1784 forewarned that Henry would push the bill from behind the scenes, and its adversaries hoped the issue would seem doubtful enough that Henry would not risk his popularity by championing the bill “in public” (Randolph to Jefferson, 15 May 1784, Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 260). For JM and his liberal-minded friends in the legislature, the question was not whether Virginians were swearing more, drinking in excess, racing horses too avidly after Sunday church services, bearing more illegitimate children than in earlier times, or any other specific grievance—but whether the state had any right whatever to tax its citizens in support of a religious establishment. The time had not been ripe in 1776 to implement fully Article XVI of the Declaration of Rights, nor had the winds of change been strong enough in 1779, when Jefferson’s bill fixing religious freedom had passed two readings and then languished in the committee pigeonhole. As sometimes happens in legislative experience, a positive law has to await the turmoil of public debate over a negative measure, until its adherents can then make their bid while the discredited bill is being swept away in little pieces. This was to be JM’s experience with the General Assessment bill—although the salutary outcome was hardly foreseeable in November 1784. At the May 1784 General Assembly there had been rumblings from outlying districts where the old Anglican leaders calculated that the public good and tax-supported churches or schools were inextricably interwoven (Warwick County petition, JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, May 1784, p. 8). The Baptists, as usual, protested in the other direction, and the upshot was that an incorporating bill for the Episcopal church was introduced and carried over. As JM reported to Jefferson, the boldness of the one-time Anglicans was in itself insufficient to save the incorporating act, but it was finally saved “from a dishonorable death by the talents of Mr. Henry” (JM to Jefferson, 3 July 1784). Equally unsure of their strength on the General Assessment bill, its supporters also allowed it to be deferred until the October session. While JM had been traveling that autumn above the Potomac, witnessing Indian powwows and chatting with old friends in Philadelphia, the advocates of a connection between church and state had been engaged in more serious pursuits. Petitions from Henry’s old bailiwick in Hanover County and elsewhere seemed proof that Virginians wanted a return to the earlier custom of public support for religious bodies. JM learned one lesson from this experience and did not thereafter wait for public opinion to manifest itself casually. The advocates of a church-state tie found that the petitions, private conversations, Henry’s known friendliness, and a real division among the liberals as to what was their best course—all these factors in combination meant that JM had to fight a rear-guard action at the October 1784 General Assembly session and devise stratagems to keep the liberals’ loss from turning into a rout. His notes for speeches attacking the Assessment bill are not the carefully planned work needed to stop a steamroller. What his colleagues thought of such efforts was predictable—the younger progressives thought JM “display’d great Learning & Ingenuity, with all the Powers of a close reasoner” (Beverly Randolph to Monroe, 26 Nov. 1784 [DLC: Monroe Papers]). Surely Richard Henry Lee knew JM’s position and probably his speeches, so Lee’s remarks to JM on the debates must be read in that light. “Refiners may weave as fine a web of reason as they please, but the experience of all times shews Religion to be the guardian of morals” (26 Nov. 1784). The battle over incorporating the Protestant Episcopal church was over by Christmas 1784, with JM voting for the revised bill, not out of conviction, but to gain time. The Christmas Eve vote to postpone a third reading of the bill “establishing a provision for the teachers of the christian religion”—the General Assessment bill in a new dress—was another bargain to gain precious months (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1784, p. 82). How could public opinion in Virginia be weaned away from this reactionary measure? Where was the dream JM shared with Jefferson that was set down in the dust-covered bill for establishing religious freedom? When such old and liberal allies as Richard Henry Lee and Edmund Pendleton thought he had overreacted to the General Assessment bill, it was time for JM to ponder. In his letter of 26 Nov. 1784 Lee assured JM that greed was destroying religion in Virginia “for want of a legal obligation to contribute something to its support,” and Pendleton agreed. As Pendleton viewed the matter, the proposed bills contained nothing “which can justly alarm any other society” although he admitted “some very sagacious gentlemen, can spy designs to revive the former establishment” (Pendleton to Lee, 28 Feb. 1785, Mays, Papers of Edmund Pendleton, II, 474). So JM stood in the minority at the October 1784 session and was forced to bide his time, but the sentences for his “Memorial and Remonstrance against Religious Assessments” (ca. 20 June 1785) must have been already forming in his mind.